Title: To Alexander Hamilton from John Browne Cutting, 16 May 1796
From: Cutting, John Browne
To: Hamilton, Alexander


Philadelphia, May 16, 1796. “You were good enough to offer me last Decr. what I little thought I should have occasion to accept in May—letters to any of your friends in Congress. Business of greater moment than my claim has incessantly occupied the Secretary of State ever since the documents that support it have been in his possession.… I therefore presume to request of you a single line to Mr. King or any other Gentleman in Senate simply stating that you did thus examine my papers; and that you do think I zealously expended my own money in a public service and that this money at least should be repaid upon the proofs I have thus toild to accumulate.…”
